DETAILED ACTION

Application Status
	Claims 1 and 2 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9 March 2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0018], line 6, “fixed to floor” should read, “fixed to the floor”.
Appropriate correction is required.


Double Patenting
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/642909. 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim12 of copending Application No. 16/642911. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘911 reference generally teaches the limitations presented in claims 1 and 2 of the instant application. More specifically, claim 12 of the ‘909 application includes a steering device mounted on a vehicle cabin, including a first steering shaft (first shaft portion) connected at one end to a steering wheel and a second steering shaft (second shaft portion) connected at one end to another end of the first steering shaft. Also taught by claim 12 of ‘911 reference is a coaxial motor and the second steering shaft is extendible and retractable in an axial direction (as understood by the telescoping limitation of claim 12 of the ‘911 application. Claim 1 of the instant application differs from the invention of claim 12 of the ‘911 application because claim 12 does not specifically disclose that the second steering shaft is disposed below the first steering shaft and the one end located above a floor of the cabin, and additionally, does not specify that the cabin is tiltable.  It is noted that the first steering shaft of claim 12 of the ‘911 application clearly describes that the first steering shaft is connected directly to the steering wheel. A person having ordinary skill in the art at the time the invention was filed would understand as a matter of common sense that the first and second steering shafts of claim 12 of the ‘909 application would have the claimed spatial arrangement of claim 1 of the instant application, since it is understood in the steering column art that the steering wheel is . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson (WO 2012060744 A1) in view of Morikawa (EP 1985520 A1).
With respect to claim 1, Andersson discloses: A steering device (Fig. 1) to be mounted on a vehicle having a tiltable vehicle cabin (12), the steering device comprising: a first steering shaft (21) connected at one end to a steering wheel (14), a second steering shaft (20) disposed below the first steering shaft and connected at one end to another end of the first steering shaft, the one end of the second steering shaft being located above a floor of the tiltable vehicle cabin, wherein the second steering shaft is extendible and retractable in an axial direction (see abstract). Andersson is silent in teaching: a coaxial motor including an output shaft arranged coaxially with the first steering shaft, the coaxial motor applying a rotational force to the first steering shaft
Morikawa discloses a steering device (Fig. 1) having a coaxial motor (37/39, Fig. 2) including an output shaft (15) arranged coaxially with the first steering shaft (14/15, Fig. 2), the coaxial motor applying a rotational force to the first steering shaft.

With respect to claim 2, Andersson discloses: the second steering shaft (20) includes a shaft (not numbered) and a cylindrical member (not numbered, see Fig. 3) surrounding the shaft, the shaft and the cylindrical member being coupled together so as to be relatively slidable in the axial direction (see pg. 4, LL. 28-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO 892 teach steering arrangements of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         /RUTH ILAN/Primary Examiner, Art Unit 3616